Citation Nr: 1129150	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  99-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from August 1971 to December 1972.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 1999, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file

During the pendency of the appeal, in an August 1999 rating decision, the RO granted a 10 percent rating, each, for arthritis of the right knee and the left knee, effective January 16, 1998, the date of the claim for an increased rating.  Since this increase did not constitute a full grant of the benefits sought, the Veteran's claims for increased ratings for his service-connected arthritis of the right knee and the left knee, each, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2010, the Board remanded these matters to the RO for additional development.  After completing the requested actions, the RO continued the denial of these claims in an April 2011 supplemental statement of the case and returned these matters to the Board for additional appellate consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service-connected arthritis of the right knee has been manifested by complaints of pain with flexion limited, at most, to 122 degrees, normal extension, with no objective findings of instability.
3.  The Veteran's service-connected arthritis of the left knee has been manifested by complaints of pain with flexion limited, at most, to 120 degrees, normal extension, with no objective findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261, 5262 (2010).

2.  The criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2002, October 2003, January 2006, August 2009, and  post-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claims for increased ratings on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The August 2009 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in November 2002, June 2003, July 2004, November 2004, July 2006, December 2009, February 2010, and April 2011 SSOCs.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records, private medical records, Social Security Administration disability records, Workman's Compensation Board records and the reports of  VA examinations.  Also of record and considered in connection with the appeal is the transcript of the May 1999 hearing before RO personnel, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.  In light of the Veteran's representative's contentions, the Board notes that the fact that the January 2010 VA examiner indicated that the claims file was not reviewed is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Medical records from Mill Basin Physical Medicine, dated from March 1998 to June 1998 reflect that the Veteran injured his knees when he fell at work.  Orthopedic examination of the knee revealed crepitation in both knee joints on flexion and extension.  He lacked about 10 degrees of flexion in both the right and left knee joints.  There was no ligamentous instability noted in either knees.  The impression was internal derangement of both knees; osteoarthritis in both knees.   Neurologic examination revealed impaired flexion and extension of both knees at 150 degrees.  The Veteran's gait was moderately antalgic as he tended to weight bear more favorably on the right using a single posted cane for weight bearing support.  No evidence of foot drop.  The diagnoses included contusion knees and patella tendonitis, bilateral.   

A March 1998 VA medical record reflects that the Veteran was diagnosed with bilateral knee, degenerative joint disease.  

A March 1998 VA joints examination reflects that the Veteran complained of constant knee pain, with difficulty in standing, walking, climbing, and he mentioned clicking sounds in the knees.  He also mentioned that the knees gave way occasionally.  The Veteran was on physiotherapy presently and taking oral medications.  Physical examination revealed normal range of motion of both knees, from 0 to 140 degrees.  No swelling, no effusion, and no apparent deformity.  The Veteran was able to squat fully.  

May 1998 MRI reports include diagnoses of mild degenerative arthritis, right and left knee. 

In a September 1998 rating decision, the RO continued noncompensable ratings for service-connected arthritis, right knee, and left knee injury.

During a May 1999 RO hearing, the Veteran testified that he was receiving therapy and taking anti-inflammatories.  He stated that he has bilateral knee pain and that he could not walk up the stairs because his knees would lock on him and he would fall.  
He also reported that he had stiffness when he walks.  The Veteran stated he had recently filed for Social Security disability.

A June 1999 VA joints examination report reflects that the Veteran complained of weakness in his knees and occasional swelling.  Standing too long or walking up stairs are precipitating factors of flare ups.  Physical examination revealed no fluid in the knees. Range of motion was 0 degrees of extension, right and left, and flexion to 122 degrees right knee and to 120 degrees left knee.  There was no instability of the right or left knee.  The diagnosis was mild degenerative arthritis, right and left knee, based on MRIs from May 1998. 

In an August 1999 decision, a hearing officer granted a higher 10 percent rating for arthritis of the right knee and the left knee, effective from the January 16, 1998 claim for an increased rating pursuant to diagnostic codes 5099-5010.

VA medical records from August 1999 to January 2002 reflect that the Veteran was seen for complaints of knee pain, he was assessed with degenerative joint disease. 

A July 2002 VA general medical examination report reflects that the Veteran's gait was steady and the Veteran admitted to using a straight cane due to bilateral knee pain for support and also due to lower back and neck pain.  The Veteran reported weakness of the knees, bilaterally.  On physical examination there was no swelling, no tenderness, no muscle spasm, and no swelling.  The diagnosis was osteoarthritis.

A July 2002 VA joints examination report reflects that the Veteran's knees had 0 degrees extension, bilaterally.  Flexion was 0 to 142 degrees on right and 0 to 138 degrees on the left.  Passive flexion and extension of the knees gives a right click and crunch palpable.  The left knee gives no such click or crunch.  There is minimal fluid in the right knee.  

A May 2003 VA orthopedic record reflects that the Veteran was seen for chronic bilateral knee pain, left greater than the right.  The Veteran stated that the pain had gotten worse and he could only walk 1/2 block until having to stop due to pain.  He complained of clicking, locking, and giving out bilaterally.  Physical examination revealed full range of motion, no effusion, no gross ligamentous instability, palpable click with Lachman on right knee with firm end point and no laxity, and joint lines NT.  The assessment was chronic bilateral knee pain and mechanical symptoms which have gotten worse.

May 2003 MRI's were taken and revealed an impression of chronic tear/sprain of the medial collateral ligament/medial retinaculum, left knee, and mild degenerative change with small osteophytes and mild osteochondral fracture involving the lateral aspect of the medial condyle, right knee.

A March 2004 VA joints examination report reflects that the Veteran complained of intermittent pain, stiffness, giving way, and "locking" pertaining to his knees.  He stated that his treatment consisted of some analgesics, daily, with some relief.  He had flare-ups with cold weather and with ambulation.  He was able to ambulate with a straight cane up to one block until he was in pain.  The Veteran stated he had occasional instability.  Inflammatory arthritis was not an issue.  Physical examination revealed range of motion of the bilateral knees of 0 to 140 degrees, same with repetitive movements.  The Veteran had painful motion with full flexion to 140 degrees, bilaterally and tenderness, medially.  He had a fully functional gait. The examiner concluded that the Veteran had normal flexion and extension and that stability was within normal limits.  The diagnosis was right knee osteoarthritis and left patella femoral syndrome.  

A September 2004 VA medical record reflects that the Veteran was seen for complaints of bilateral knee pain.  Physical examination revealed a normal gait, full range of motion bilaterally, tenderness to palpation over anterior, medial and lateral aspects of the knees, no warmth, redness or erythema, strength was 4+/5, no laxity, and sensation was intact.  Prosthetics consultation was placed for bilateral neoprene sleeves with metal uprights.  

VA medical records from November 2004 to September 2008 reflect that the Veteran had complaints of bilateral knee pain.  He underwent physical therapy for bilateral knee pain.  An October 2005 physical examination revealed straight leg raising was negative bilaterally.  Motor, sensory, and deep tendon reflexes were symmetric.  Full range of motion of the knee with no crepitus.  McMurray's, Apley's, varus and valgus stress were all negative.  

A January 2010 VA joints examination report reflects that the claims file was not available for review; however the examiner reviewed VA's computerized patient record system (CPRS).  The Veteran reported injury to his knees in the 1980s while working as a car inspector.  The Veteran complained of pain of 8 out of 10 on a 10 point scale in his knee with weakness, buckling, stiffness, and lack of endurance.  He denied deformity, dislocation and effusion.  He had no swelling, heat , or redness, but sometimes felt sore.  He described a popping sound.  He has flare up about three times a week as the result of prolonged standing and walking.  There is no functional impairment during flare-ups.  He walks with a cane in his right hand every day.  He denied surgery and hospitalizations.  He has no constitutional symptoms of inflammatory arthritis.  The Veteran stated he has not been employed since 1998 when he became disabled from his job as a car inspector.  He is independent in activities of daily living and is raising an eleven year old daughter as a single parent.  

Physical examination of the knees revealed no edema, effusion, instability, redness, heat, abnormal movement, guarding, deformity, malalignment or drainage.  He had some mild medial joint line tenderness bilaterally.  He ambulated with a normal gait, although he uses the cane in the right hand.  As to loss of function with use, the VA examiner stated he could not determine without resort to mere speculation whether pain, fatigue, weakness, lack of endurance, incoordination or flare ups cause any additional functional loss.  Three repetitions were done in the clinic setting and no additional functional loss was observed.  Assessment of range of motion was performed with the goniometer on three repetitions.  Right and left knee were, each, 0 to 130 degrees out of 140 degrees with pain at end range of motion.  Stability was maintained on varus and valgus stress at neutral and 30 degrees of flexion.  Stability was maintained on anterior and posterior stress at 30 degrees and 90 degrees of flexion.  McMurray's test was negative bilaterally.  Motor strength for both knees was 5/5.  The only positive findings on examination were patella crepitus with passive range of motion.  There was clicking and he had a positive patella grind.  There was no effusion and there was mild medial joint line tenderness, subjectively to palpation.  The diagnosis was bilateral knee patellofemoral syndrome, left knee quadriceps and patella tendon enthesopathy, and questionable mild degenerative changes as seen on May 2003 MRI; however, this was not replicated in subsequent X-rays.  

A January 2010 X-ray of the knees revealed an unremarkable study of the right knee and quadriceps and patellar tendon enthesopathy, left knee, otherwise negative study of the left knee.  

Social Security Administration disability records and worker's compensation records provide no additional findings not already included pertaining to the Veteran's knees.  

III.  Analysis

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise,  the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran's service-connected traumatic arthritis of the right and left knees are, each, rated as 10 percent disabling under Diagnostic Code 5099-5010. The hyphenated diagnostic code in this case indicates that the Veteran's right and left knee disabilities are rated as analogous to traumatic arthritis with painful but noncompensable limitation of motion under DC 5010.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg). When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of the above criteria, the Board finds that ratings in excess of 10 percent for the Veteran's service-connected traumatic arthritis of the right knee and the left knee are not warranted.

First addressing limited motion, the Board notes that, collectively, the aforementioned evidence reveals that the Veteran has had normal extension, which would not warrant a compensable rating under Diagnostic Code 5261.  Moreover, while there has been some limitation of flexion of the right knee - to 122 degrees and the left knee - to120 degrees (based on findings in a June 1999 VA examination; subsequent examinations have found the Veteran to have flexion of lesser limitation and as such would not support a higher rating)-such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 percent rating is warranted.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating traumatic arthritis of the left knee, but finds that no higher rating is assignable. The Veteran has never demonstrated or been diagnosed with ankylosis of either knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application.  The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, as the January 2010 VA examination report is clearly negative for findings of instability in the Veteran's right or left knee, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability. While give-way has occasionally been reported by the Veteran , it has not been objectively confirmed, thus a separate compensable rating is not warranted.

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected arthritis of the right and left knees. There is no objective evidence revealing that his conditions caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture for each knee is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, and the claims for ratings in excess of 10 percent, each, for arthritis of the right and left knees must be denied.  In reaching this decision, the Board has  considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for arthritis of the right knee is denied.

A rating in excess of 10 percent for arthritis of the left knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


